Exhibit 10.8

Summary of Non-Employee Director and Executive Officer Compensation Arrangements

Director Compensation

The following table sets forth current rates of cash compensation for
non-employee directors:

Annual Retainer:

 

 

 

Chairman

 

$

75,000

 

Non-employee directors other than Chairman

 

$

24,000

 

Committee Chair Annual Retainer:

 

 

 

Audit Committee

 

$

10,000

 

Compensation Committee

 

$

3,000

 

Nominating and Governance Committee

 

$

3,000

 

Board Meeting Attendance Fees

 

$

1,000

 

Committee Meeting Attendance Fees

 

$

1,000

 

 

In addition to cash compensation, under the terms of our Stock Appreciation
Rights Plan non-employee directors receive an annual award of 2,700 stock
appreciation rights. Non-employee directors received an award of 5,000 stock
appreciation rights when the Stock Appreciation Rights Plan was approved at the
2004 Annual Meeting of Shareholders and each new director will receive an award
of 5,000 stock appreciation rights upon initial election by the shareholders.
The price and terms of stock appreciation rights are established by our Board of
Directors’ Compensation Committee. Stock appreciation rights are historically
granted at the reported market value of a Cascade share at the grant date,
become exercisable on an annual basis ratably over four years, and have a
10-year term.

Non-employee directors are also reimbursed for travel and other expenses
attendant to membership on the Cascade board.

1


--------------------------------------------------------------------------------


Executive Compensation

Base Salary.   All of Cascade’s executive officers, with the exception of Herre
Y. Hoekstra, are at-will employees whose compensation and employment status may
be changed at any time by the Board of Directors.  Base salary increases are
determined annually by the Board of Directors and become effective on February 1
of each year. The following table sets forth the current base salaries of
Cascade’s executive officers and their titles as of the date of filing of
Cascade’s Form 10-K for the fiscal year ended January 31, 2006:

Executive Officer

 

 

 

Fiscal 2007
Base Salary

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

$

460,000

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

275,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

275,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

190,000

 

 

Herre Y. Hoekstra, Vice President and Managing Director, Europe

 

 

182,000

 

 

Michael E. Kern, Vice President-Sales and Marketing

 

 

155,000

 

 

Kevin B. Kreiter, Vice President-Engineering(1)

 

 

125,000

 

 

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

 

 

170,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

190,000

 

 

Robert C. Schuster, Vice President-Asia Pacific

 

 

132,000

 

 

Anthony F. Spinelli, Vice President-OEM Products

 

 

185,000

 

 

--------------------------------------------------------------------------------

(1)          Appointment effective February 1, 2006.

Annual Incentive.   Executive officers are also eligible to receive an incentive
payment following the end of each fiscal year under an executive incentive plan
approved by Cascade’s Board of Directors. Fiscal 2006 incentives approved for
the executive officers are shown in the following table:

Executive Officer

 

 

 

Fiscal 2006
Incentive

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

$

644,000

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

324,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

324,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

198,000

 

 

Herre Y. Hoekstra, Vice President and Managing Director, Europe

 

 

53,000

 

 

Michael E. Kern, Vice President-Sales and Marketing

 

 

116,000

 

 

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

 

 

160,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

198,000

 

 

Robert C. Schuster, Vice President-Asia Pacific

 

 

55,000

 

 

Anthony F. Spinelli, Vice President-OEM Products

 

 

150,000

 

 

 

Annual executive incentive payments are structured to encourage the building of
shareholder value by maximizing Cascade’s pre-tax income. For fiscal 2006, all
participating executives, with the exception of Messrs. Hoekstra, Schuster and
Spinelli, were eligible to receive a specified percentage (depending on
position) of the Company’s pre-tax income before non-recurring items, incentive
payments and certain other expenses (“IBT”) if IBT exceeded $28 million. The
percentage of IBT each executive was entitled to receive increased if IBT
exceeded $36 million, and increased again if IBT exceeded $45 million. Annual
incentive payments were limited to a maximum of up to 150% of each executive’s
base salary  depending on their position. IBT for fiscal 2006 was $66.5 million,
resulting in incentive payments to all eligible executive officers equal to 100%
of the maximum amount participants could have received. The Board of Directors
has the discretion to reduce annual incentives otherwise payable by up to 30% if
it believes

2


--------------------------------------------------------------------------------


reduction is justified by business conditions or individual performance, or to
increase incentives by up to 20% for extraordinary individual performance.
Messrs. Spinelli and Schuster received annual incentive payments for fiscal 2006
based upon a percentage of pre-tax income for the business unit for which they
were responsible. Mr. Hoekstra’s incentive was a fixed payment agreed at the
time of his hire in September 2005.

Long-term Incentive.   The third component of executive compensation for
Cascade’s executive officers is long-term incentive awards. Long-term incentive
awards granted in fiscal 2006 consisted of awards of stock appreciation rights
under our Stock Appreciation Rights Plan. The stock appreciation rights were
granted with an exercise price equal to the fair market value of Cascade’s
common stock on the date of the award, have a term of 10 years and become
exercisable ratably over four years.

The number of stock appreciation rights awarded to executive officers in fiscal
2006 are shown in the following table:

Executive Officer

 

 

 

Stock
Appreciation
Rights
Awarded in 
Fiscal 2006

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

75,000

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

50,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

50,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

50,000

 

 

Herre Y. Hoekstra, Vice President and Managing Director, Europe(1)

 

 

—

 

 

Michael E. Kern, Vice President-Marketing

 

 

35,000

 

 

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

 

 

35,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

35,000

 

 

Robert C. Schuster, Vice President-Asia Pacific

 

 

7,000

 

 

Anthony F. Spinelli, Vice President-OEM Products

 

 

35,000

 

 

--------------------------------------------------------------------------------

(1)          Joined Cascade in September 2005.

The number of stock appreciation rights granted to each executive in fiscal 2006
was determined using grant ranges established by the Compensation Committee with
minimum, target, and maximum grants based on Cascade’s fiscal year ended
January 31, 2005 return on average assets (defined as net income before
extraordinary items divided by the average total consolidated assets at the
beginning and end of each fiscal quarter). The Compensation Committee set a
target rate of return on average assets of 7.25% with 100% of the target return
on average assets equaling the target grant of stock appreciation rights, 90% of
the target return on average assets equaling the minimum grant of stock
appreciation rights, and 110% of the target return on average assets equaling
the maximum grant of stock appreciation rights. Because Cascade’s fiscal 2005
return on average assets was 152% of the target rate, the grants of stock
appreciation rights for fiscal 2006 are the maximum permitted under the
guidelines set by the Compensation Committee. In June 2006, the Compensation
Committee will recommend long-term incentive awards based on the fiscal 2006
return on average assets.

Benefit Plans and Other Arrangements.   Executive officers are also eligible to
participate in Cascade’s broad-based benefit programs generally available to all
salaried employees, including health, disability, life insurance and defined
contribution retirement plan. The executives also receive certain perquisites
offered by Cascade including the use of company automobiles and tax
reimbursements related thereto.

Messrs. Warren, Cathey, and R.S. Anderson are each a party to a Severance
Agreement with Cascade, which are Exhibits 10.3, 10.2, and 10.1, respectively,
to Cascade’s Form 10-K for fiscal 2006.

3


--------------------------------------------------------------------------------